RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                   File Name: 07a0192p.06

                  UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


                                                     X
                             Petitioner-Appellant, -
 ROBERT J. VAN HOOK,
                                                      -
                                                      -
                                                      -
                                                          No. 03-4207
           v.
                                                      ,
                                                       >
 CARL S. ANDERSON, Warden,                            -
                             Respondent-Appellee. -
                                                      -
                                                      -
                                                     N
                      Appeal from the United States District Court
                     for the Southern District of Ohio at Columbus.
                    No. 94-00269—George C. Smith, District Judge.
                                Argued: December 6, 2006
                            Decided and Filed: May 24, 2007
  Before: BOGGS, Chief Judge; MERRITT, MARTIN, BATCHELDER, DAUGHTREY,
 MOORE, COLE, CLAY, GILMAN, GIBBONS, ROGERS, SUTTON, COOK, McKEAGUE,
                           and GRIFFIN, Circuit Judges.
                                   _________________
                                       COUNSEL
ARGUED: Keith A. Yeazel, Columbus, Ohio, for Appellant. Diane R. Brey, OFFICE OF THE
ATTORNEY GENERAL OF OHIO, Columbus, Ohio, for Appellee. ON BRIEF: Keith A. Yeazel,
James D. Owen, Columbus, Ohio, for Appellant. Diane R. Brey, Stephen P. Carney, Stephen E.
Maher, Charles L. Wille, OFFICE OF THE ATTORNEY GENERAL OF OHIO, Columbus, Ohio,
for Appellee.
         McKEAGUE, J., delivered the opinion of the court, in which BOGGS, C. J.,
BATCHELDER, GIBBONS, ROGERS, SUTTON, COOK, and GRIFFIN, JJ., joined. COLE, J.
(pp. 15-22), delivered a separate dissenting opinion, in which MERRITT, MARTIN,
DAUGHTREY, MOORE, CLAY, and GILMAN, JJ., joined. MERRITT (pp. 23-25) and MARTIN
(p. 26), JJ., also delivered separate dissenting opinions, with MARTIN, DAUGHTREY, MOORE,
COLE, and CLAY, JJ., joining in Judge Merritt’s dissent.




                                             1
No. 03-4207               Van Hook v. Anderson                                                                Page 2


                                              _________________
                                                  OPINION
                                              _________________
        McKEAGUE, Circuit Judge. Following the arrest of a suspect, the police advise him of his
rights outlined in Miranda v. Arizona, 384 U.S. 436 (1966). The suspect asks for a lawyer. Under
Edwards v. Arizona, 451 U.S. 477, 484-85 (1981), all questioning must then stop (a) until a lawyer
has been provided, or (b) unless the suspect “himself” initiates a discussion. Later, police talk to
the suspect’s mother (or a close friend, sibling, etc.), and, based on that conversation, they believe
that the suspect now wants to talk with them without a lawyer. Are they permitted to approach the
suspect and inquire whether he now wants to talk, based solely on the discussion with the mother?
Or, rather, are they precluded from acting on that information because it was not communicated to
them directly by the suspect? Today we join several of our sister circuits in holding that the police
can make the limited inquiry without running afoul of Edwards.
                                                          I
        Petitioner Robert Van Hook went to a Cincinnati bar patronized by male homosexuals in
February 1985. He met the victim, David Self, and the two left together for Self’s apartment. Once
at the apartment, and after Self approached Van Hook in a sexual manner, Van Hook strangled Self
to the point of unconsciousness. Using a paring knife from the kitchen, Van Hook repeatedly
stabbed Self in the head and abdomen. He attempted unsuccessfully to sever the head from the
body. He stabbed so violently that he created a large cavity in Self’s body, exposing several internal
organs. At one point, he tried to pierce Self’s heart. In a final act against Self, Van Hook stuffed
several items, including the paring knife, into the gaping cavity and left them there. He proceeded
to take several items from Self’s apartment and fled.
         Van Hook eventually made his way to Ft. Lauderdale, Florida, where he was arrested two
months later by local police. The police read him his Miranda rights. Although initially agreeing
to talk, Van Hook told police, “[M]aybe I should have an attorney present.” JA 5462. The officers,
having understood him to be asking for a lawyer, did not further question him about the murder.1
         Later that day, Cincinnati Police Detective William Davis came to Ft. Lauderdale to facilitate
Van Hook’s extradition and transportation back to Ohio. Van Hook had not yet been provided with
counsel. After talking with the suspect’s mother, Det. Davis believed that Van Hook might want
to talk to police about the murder. On first engaging Van Hook, Det. Davis discussed the matter of
extradition and confirmed that Van Hook wished to waive any objection to extradition. The
detective then told Van Hook that they “had a lot to talk about,” but that they “could not talk . . .
unless he himself wanted to make a statement.” JA 3789. “[A]t that point, [Van Hook] indicated he
had talked to his mother, and that she had told him just to tell the truth, and he wanted to make a
statement.” Id. After having his Miranda rights read to him again, and waiving them, Van Hook
gave a full and graphic confession.
       A grand jury returned an indictment charging Van Hook with aggravated murder and
aggravated robbery. Prior to trial, defense counsel moved to suppress the confession. Finding that
Van Hook had invoked his right to have counsel present but then had reinitiated discussions with


         1
          In 1985, the officers did not have the benefit of the Supreme Court’s decision in Davis v. United States, 512
U.S. 452 (1994), when the Court made clear that a suspect in custody must “unambiguously request counsel,” id. at 458,
and that “maybe I should talk to a lawyer” is not an unequivocal request, id. at 462. In 2007, Van Hook’s statement
might well not have sufficed to require that questioning be stopped. The officers did, however, understand Van Hook
to have asked for a lawyer, and stopped any further questioning of him based on his statement.
No. 03-4207           Van Hook v. Anderson                                                      Page 3


police, the Ohio trial court admitted the confession. At trial, Van Hook never denied killing Self,
but instead claimed temporary insanity. A three-judge panel rejected his defense, convicted him of
aggravated murder with a death specification and aggravated robbery and sentenced him to death.
         After being denied any relief in the state courts on direct appeal, see State v. Van Hook, 530
N.E.2d 883 (Ohio 1988), cert. denied, 489 U.S. 1100 (1989), and on collateral review, Van Hook
sought a writ of habeas corpus in federal district court. He raised multiple claims of error. The
district court denied the petition on all claims. On appeal, a panel of this court reversed the district
court’s judgment on Van Hook’s Fifth Amendment claim, concluding, as a matter of law, that a
suspect could not initiate discussions with police through a third party; rather, the suspect, and only
the suspect “himself,” could “initiate the conversation.” Van Hook v. Anderson, 444 F.3d 830, 836
(6th Cir. 2006) (vacated). The panel declined to address the factual question of what Van Hook’s
mother said to Det. Davis that led him to believe Van Hook might want to talk with him. Id. It
further declined to reach Van Hook’s remaining claims for relief. On the warden’s petition, the
court decided to vacate the panel’s opinion and hear the appeal en banc.
                                                  II
        Van Hook sought habeas relief more than a year before the effective date of the
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (the
“AEDPA”). Thus, we review his petition under pre-AEDPA habeas law. Lindh v. Murphy, 521 U.S.
320, 326-27 (1997). A “high measure of deference” is owed to the factual findings of state courts.
Sumner v. Mata, 455 U.S. 591, 598 (1982) (citing the pre-AEDPA version of 28 U.S.C. § 2254(d));
see also Mapes v. Coyle, 171 F.3d 408, 413 (6th Cir. 1999) (explaining that state court findings of
fact are presumed correct unless rebutted by clear and convincing evidence); Lundy v. Campbell,
888 F.2d 467, 469 (6th Cir. 1989) (noting that federal courts must give “complete deference to
evidence-supported state court findings of fact”). On the other hand, we review questions of law,
as well as mixed questions of law and fact, de novo. Mapes, 171 F.3d at 413. Whether a suspect
clearly and unequivocally asked for counsel, and whether the suspect initiated discussions with
police after asking for counsel, are ultimately legal questions. United States v. Whaley, 13 F.3d 963,
966, 968 (6th Cir. 1994). The underlying questions of “what happened”—i.e., “basic, primary, or
historical facts”—are, however, findings of fact that are presumed correct unless rebutted with clear
and convincing evidence. Thompson v. Keohane, 516 U.S. 99, 110-13 (1995); cf. Whaley, 13 F.3d
at 968 (“While we accept, unless clearly erroneous, the facts that the district court found, whether
those facts together constitute an ‘initiation’ under Edwards is a legal question we review de
novo.”).
                                                  III
                                                   A
        Van Hook contends that his confession to the murder of David Self should have been
suppressed under Edwards. As guaranteed by the Fifth Amendment to the federal Constitution,
“[n]o person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.
Const. amend. V. Of course, “[f]reedom of choice is not a stranger to the constitutional design of
procedural protections for a defendant in a criminal proceeding.” Faretta v. California, 422 U.S.
806, 834 n.45 (1975). A criminal suspect is free to offer a confession to authorities, subject to
special procedural protections.
       “[T]he Fifth Amendment right against self-incrimination and the Due Process Clause of the
Fourteenth Amendment” require “that a confession be voluntary to be admitted into evidence.”
Dickerson v. United States, 530 U.S. 428, 433 (2000) (citations omitted). “[T]he advent of modern
custodial police interrogation brought with it an increased concern about confessions obtained by
No. 03-4207                Van Hook v. Anderson                                                                     Page 4


coercion.” Id. at 434-35 (citation omitted). To address this concern, the Supreme Court “laid down
concrete constitutional guidelines for law enforcement agencies and courts to follow,” id. at 435
(internal quotation marks omitted), including the procedures announced in Miranda and extended
in Edwards.
        The rule of Edwards—a suspect who is in custody and has asked for a lawyer must not be
subject to further interrogation2 until a lawyer has been provided or unless the suspect initiates a
discussion—is “a corollary to Miranda’s admonition that if the individual states that he wants an
attorney, the interrogation must cease until an attorney is present.” Arizona v. Roberson, 486 U.S.
675, 680 (1988) (internal quotation marks and brackets omitted). It “is designed to prevent police
from badgering a defendant into waiving his previously asserted Miranda rights.” Davis, 512 U.S.
at 458 (internal quotation marks omitted). “In the absence of such a bright-line prohibition, the
authorities through ‘badgering’ or ‘overreaching’—explicit or subtle, deliberate or
unintentional—might otherwise wear down the accused and persuade him to incriminate himself.”
Smith v. Illinois, 469 U.S. 91, 98 (1984) (internal quotation marks and brackets omitted); see also
North Carolina v. Butler, 441 U.S. 370, 374 (1979) (“Without proper safeguards the process of in-
custody interrogation of persons suspected or accused of crime contains inherently compelling
pressures which work to undermine the individual’s will to resist and to compel him to speak where
he would not otherwise do so freely.”). Moreover, the rule provides “clear and unequivocal
guidelines to the law enforcement profession,” Roberson, 486 U.S. at 682, and “conserves judicial
resources which would otherwise be expended in making difficult determinations of voluntariness,”
Minnick v. Mississippi, 498 U.S. 146, 151 (1990).
                                                             B
         The rule of Edwards embodies two independent inquiries:
         First, courts must determine whether the accused actually invoked his right to
         counsel. . . . Second, if the accused invoked his right to counsel, courts may admit
         his responses to further questioning only on finding that he (a) initiated further
         discussions with the police, and (b) knowingly and intelligently waived the right he
         had invoked.
Smith, 469 U.S. at 95 (citations omitted). On the first inquiry, we agree with the district court and
find no error in the conclusion of the Ohio courts that Van Hook asked for the presence of a lawyer,
especially in light of the police officers’ statements that they understood him to have asked for a
lawyer, and their cessation of any further questioning. See Abela v. Martin, 380 F.3d 915, 926 (6th
Cir. 2004) (explaining that courts can consider the “surrounding circumstances” of a request,
including the response of the officers, to “confirm that a reasonable officer would understand [the
suspect’s] statement to be a clear request for counsel”). As to the latter part of the second inquiry,
whether Van Hook’s waiver of his rights and confession in response to questioning were knowing
and intelligent, the district court concluded that they were under the totality of3the circumstances.
On appeal, Van Hook has not contested the district court’s ruling in this regard. He has, therefore,
waived the right to challenge this holding. Fed. R. App. P. 28; Dixon v. Ashcroft, 392 F.3d 212, 217


         2
          An interrogation is defined as an exchange between police and a suspect in custody “reasonably likely to evoke
an incriminating response.” Rhode Island v. Innis, 446 U.S. 291, 301 n.7 (1980).
         3
            See, e.g., Appellant’s Final Brief at 39 (“The discrete issue is whether Van Hook actually initiated contact with
CPD Officers through the use of a non-attorney third-party agent, his mother, prior to his confession, in conformance
with the constitutional rules enunciated in Edwards v. Arizona.”). Nowhere in his final brief, reply brief, or supplemental
brief does Van Hook argue that his waiver of the rights to silence and to counsel was not knowing or intelligent under
the totality of the circumstances.
No. 03-4207                Van Hook v. Anderson                                                                    Page 5


(6th Cir. 2004). It follows that Van Hook’s waiver of his rights to silence and to counsel has been
finally determined to have been knowing and intelligent. That question is not before us on appeal.
Thus, we are left to consider the gravamen of Van Hook’s Edwards claim: whether he initiated
further discussions with the police.
         It is undisputed by the parties, and confirmed by the record, that Van Hook did not directly
approach the police to discuss the murder. “[W]hen an accused has invoked his right to have
counsel present during custodial interrogation, a valid waiver of that right cannot be established by
showing only that he responded to further police-initiated custodial interrogation even if he has been
advised of his rights.” Edwards, 451 U.S. at 484. If a discussion comes at the behest of the police
after the right to counsel has been invoked, it is presumed coercive. Roberson, 486 U.S. at 685-86.
If all the record showed was Det. Davis—unprompted—initiated the discussion, the confession
would likely have to be suppressed. Edwards, 451 U.S. at 484-85; Whaley, 13 F.3d at 967.
         The record, however, shows more.
                                                            C
         The facts in this case require us to resolve first the legal question whether a suspect can
initiate discussions with police through a third party. The petitioner argues, under a plain reading
of Edwards, that only the suspect “himself” can communicate a willingness and a desire to talk with
the police (i.e., from the suspect’s lips to the police’s ears). We disagree.
        There is no sound justification for reading the statement from Edwards that the suspect
“himself” must initiate a discussion to imply the suspect, and only the suspect, can inform the police
he wants to talk. The Supreme Court did not command in Edwards that a suspect must directly
inform the police he wants to talk, as opposed to informing them through a third party. The
propriety of communication through a third party was not before the Court in Edwards, nor has the
Court taken up the issue since that decision. “Constitutional rights are not defined by inferences
from opinions which did not address the question at issue.” Texas v. Cobb, 532 U.S. 162, 169
(2001).
        While Edwards set out the general rule, the Court has, when faced with circumstances not
addressed in that original decision, both extended the rule, see, e.g., Roberson, 486 U.S. at 687-88
(concluding that Edwards applies when a police-initiated interrogation following a suspect’s request
for counsel occurs in the context of a separate investigation), and restricted it, see, e.g., Davis, 512
U.S. at 459-60 (concluding that Edwards does not apply when a suspect fails to unambiguously ask
for a lawyer). As the Court explained in Dickerson, such refinement in the face of new
circumstances is entirely appropriate: “No court laying down a general rule can possibly foresee the
various circumstances in which counsel will seek to apply it, and the sort of modifications
represented by [cases extending and restricting 4Miranda] are as much a normal part of constitutional
law as the original decision.” 530 U.S. at 441.


         4
           The Supreme Court held in Dickerson that Miranda announced a “constitutional rule that Congress may not
supersede legislatively.” 530 U.S. at 444. Since that decision, there has been considerable disagreement over whether
the Court intended to repudiate its earlier descriptions of Miranda as a “prophylactic rule” by adopting the “constitutional
rule” description, or whether, instead, the two concepts are reconcilable. Compare United States v. Patane, 542 U.S. 630,
636 (2004) (“[T]he Miranda rule is a prophylactic employed to protect against violations of the Self-Incrimination
Clause.”) (Thomas, J., announcing the judgment of the Court and an opinion joined by Chief Justice Rehnquist and
Justice Scalia), Chavez v. Martinez, 538 U.S. 760, 770 (2003) (“In the Fifth Amendment context, we have created
prophylactic rules designed to safeguard the core constitutional right protected by the Self-Incrimination Clause.”)
(Thomas, J., announcing the judgment of the Court and an opinion joined by Chief Justice Rehnquist and Justices
O’Connor and Scalia), and Hannon v. Sanner, 441 F.3d 635, 637 (8th Cir. 2006) (“The Court defined Miranda as a
‘constitutional decision’ announcing a ‘constitutional rule,’ but never described the Miranda safeguards as a
No. 03-4207               Van Hook v. Anderson                                                                    Page 6


        In determining how the general rule of Edwards applies to third-party communications, we
begin with our standard for determining when a suspect initiates a discussion. In Whaley, this court
held, “[A]n Edwards initiation occurs when, without influence by the authorities, the suspect shows
a willingness and a desire to talk generally about his case.” 13 F.3d at 967 (reconciling the plurality
and dissenting opinions in Oregon v. Bradshaw, 462 U.S. 1039 (1983)). There is nothing inherent
in “show[ing] a willingness and a desire” that restricts it to direct communication only. To show
something means to manifest, demonstrate, or communicate something. One way to show or
demonstrate something is by person-to-person communication. Another way is by person-to-person-
to-person communication. While the latter indirect communication may give rise to a question about
the accuracy of the received message, any such question is alleviated when the ultimate recipient
can ask the original declarant whether the received message is accurate. Thus, a suspect could,
consistent with Whaley, communicate a willingness and a desire to talk with police through a third
person. Whether the communication is direct or indirect      is immaterial—what is important is the
impetus for discussion comes from the suspect himself.5
        We next consider how other courts have treated third-party communications. Van Hook has
pointed to no decision where a court has concluded that a suspect cannot, as a matter of law, initiate
a discussion with police through a third party. In fact, the decisions addressing this issue, while few
in number, all support the validity of third-party communications. In Owens v. Bowersox, the police
had arrested the defendant for murder and counsel had been appointed. 290 F.3d 960, 962 (8th Cir.),
cert. denied, 537 U.S. 1035 (2002). After his arraignment, a police detective picked up the
defendant’s mother and brought her to the police station. Id. During the drive, the mother told the
detective that she talked to her son on the phone and persuaded him to tell the police the truth. Id.
Once at the station, the detective told the defendant that he had been informed by the defendant’s
mother that he wanted to talk to police. Id. The defendant confirmed that the information was
correct. Id. Before questioning, the detective read the Miranda rights to the defendant a second
time. Id. The defendant confessed and was convicted of first-degree murder. Id. at 961.
        On appeal, the Eighth Circuit considered whether the defendant’s confession was obtained
in violation of his Sixth Amendment right to counsel.6 The state court had earlier found that the
defendant did not contact the police himself nor did he ask his mother to have the police contact him.
Nevertheless, the state court concluded that the initiation came from the defendant through his


‘constitutional right’ equivalent to the Fifth Amendment itself. We thus view Dickerson as maintaining the status quo
of the Miranda doctrine . . . .”), with Chavez, 538 U.S. at 788 n.3 (Stevens, J., dissenting) (arguing that “the Court
disavowed the ‘prophylactic’ characterization of Miranda” in Dickerson), Burgess v. Dretke, 350 F.3d 461, 468-69 (5th
Cir. 2003) (“In Dickerson v. United States, the Supreme Court changed its approach to Miranda and held that Miranda
is a ‘constitutional decision’ rather than a mere ‘prophylactic’ requirement.”), and United States v. Talley, 275 F.3d 560,
564 (6th Cir. 2001) (describing the Dickerson decision as holding “that the right to a Miranda warning is constitutionally
based, rather than ‘prophylactic’”).
          We decline to wade into the turbulent waters surrounding whether Edwards is also a “constitutional rule” and,
if so, whether the Supreme Court’s descriptions of the rule as a prophylactic should be jettisoned. See, e.g., Cobb, 532
U.S. at 175 (post-Dickerson description of Edwards as a “preventative rule”) (Kennedy, J., concurring). As explained
in Dickerson, even constitutional rules announced by the Court are subject to subsequent refinement.
         5
           Van Hook argues his interrogation was unconstitutional under Whaley. The facts of that case are, however,
distinguishable. In Whaley, after the defendant arguably initiated a discussion with an ATF agent, “nothing happened
for three weeks.” 13 F.3d at 968. The court found that given the defendant “did nothing else during the succeeding three-
week period, his actions certainly do not show a willingness and a desire to speak generally about his case.” Id. In other
words, the defendant’s communication which arguably showed a willingness and a desire to talk had grown stale by the
time the police acted on it. In the present case, it is undisputed Van Hook met with Cincinnati police the same day he
was arrested—the same day he talked to his mother and decided to talk with police. Infra § III.E.
         6
         In Michigan v. Jackson, the Supreme Court applied Edwards to the Sixth-Amendment context. 475 U.S. 625,
636 (1986).
No. 03-4207           Van Hook v. Anderson                                                        Page 7


mother. The Eighth Circuit agreed there was no constitutional violation:
        Although the state’s position undoubtedly would be stronger if [the defendant]
        himself had contacted the police, we do not believe that it was unreasonable for the
        state court to hold that a defendant may “evince” a willingness and desire to discuss
        the crime by communicating with the police through a third party, especially a close
        relative. See Holman [v. Kemna], 212 F.3d [413,] 416, 419-20 [(8th Cir. 2000)]
        (defendant initiated contact with police by asking stepfather to have deputy come to
        prison to take his confession). Nor do we believe that relief under § 2254 may be
        granted to [the defendant] based on his failure to ask his mother specifically to send
        a police officer to the jail. Presuming, as the state court found, that [the defendant]
        told his mother that he wanted or was willing to talk to the police, we conclude that
        the state court’s determination that Mr. Owens was the impetus behind the contact
        and thereby “initiated” the interrogation was not objectively unreasonable.
Id. at 963-64. The court denied the defendant’s petition for habeas relief.
        Other courts have also addressed the issue and likewise concluded a third party may
communicate a suspect’s desire to initiate a discussion. See, e.g., United States v. Michaud, 268 F.3d
728, 737-38 (9th Cir. 2001) (on direct appeal, finding that officers had the right to inquire whether
a suspect was reinitiating communication when her cell-mate told a deputy she wanted to talk), cert.
denied, 537 U.S. 867 (2002); United States v. Gonzalez, 183 F.3d 1315, 1323-24 (11th Cir. 1999)
(on direct appeal, holding that the suspect initiated discussions with police through his wife), cert.
denied, 528 U.S. 1144 (2000), overruled on other grounds, United States v. Diaz, 248 F.3d 1065
(11th Cir. 2001); United States v. Gaddy, 894 F.2d 1307, 1310-11 (11th Cir. 1990) (on direct appeal,
holding that the suspect initiated discussions with police through his aunt). The Georgia Supreme
Court faced an analogous situation in Harvell v. State, 562 S.E.2d 180 (Ga.), cert. denied, 537 U.S.
1052 (2002). In that case, the defendant’s mother told a police officer that her son was willing to
make a statement. Id. at 182. The officer asked the defendant if this was true, and the defendant
confirmed that it was. Id. The defendant was later convicted based on statements he made during
the subsequent questioning. Id. On appeal, the Georgia Supreme Court held that the officer did not
improperly reinitiate questioning and affirmed the conviction. Id. at 182-83.
        In the instant case, a majority of the Ohio Supreme Court held that a suspect can initiate a
discussion with police indirectly through a third party. Van Hook, 530 N.E.2d at 884, 887-88.
Tellingly, even the dissenting Justices noted, “[T]here seems to be no reason why a defendant in
custody could not initiate contact with the police through a third party.” Id. at 894 (Wright, J., joined
by Brown, J., dissenting). They dissented, rather, based on what they deemed an insufficient factual
record. Id.
          As these decisions illustrate, permitting a suspect to communicate a willingness and a desire
to talk through a third party is consistent with the interest protected by Edwards. “[T]he purpose
behind . . . Miranda and Edwards” is to “prevent[] government officials from using the coercive
nature of confinement to extract confessions that would not be given in an unrestrained
environment.” Arizona v. Mauro, 481 U.S. 520, 529-30 (1987). It is the possibility of “badgering”
and “overreaching” by police—i.e., government coercion—that Edwards is designed to guard
against. Colorado v. Connelly, 479 U.S. 157, 170 (1986) (“The sole concern of the Fifth Amendment
. . . is governmental coercion.” (emphasis added)); see also Illinois v. Perkins, 496 U.S. 292, 297
(1990) (“[T]he danger of coercion results from the interaction of custody and official
interrogation.”); Michigan v. Harvey, 494 U.S. 344, 353 (1990) (“Both Jackson and Edwards
establish prophylactic rules that render some otherwise valid waivers of constitutional rights invalid
when they result from police-initiated interrogation.” (emphasis added)); Jackson, 475 U.S. at 636
(“We thus hold that, if police initiate interrogation after a defendant’s assertion, at an arraignment
No. 03-4207           Van Hook v. Anderson                                                        Page 8


or similar proceeding, of his right to counsel, any waiver of the defendant’s right to counsel for that
police-initiated interrogation is invalid.”). This court explicitly stated this in Whaley: “[T]he whole
point of Edwards is to prevent officials from badgering defendants into waiving their asserted right
to counsel through repeated questioning.” 13 F.3d at 968 (emphasis added).
        If we were to prohibit a suspect from initiating a discussion with the police through a
third-party, we would be crafting an artificial rule not required by the Constitution, as well as
imposing an undue burden on our criminal-justice system. As the Supreme Court has recognized,
“[T]he Fifth Amendment privilege is not concerned with moral and psychological pressures to
confess emanating from sources other than official coercion.” Connelly, 479 U.S. at 170 (emphasis
added, internal quotation marks omitted); see also Perkins, 496 U.S. at 296-97 (“There is no
empirical basis for the assumption that a suspect speaking to those whom he assumes are not officers
will feel compelled to speak by the fear of reprisal for remaining silent or in the hope of more lenient
treatment should he confess.”). Suspects have no constitutional protection against friends or family
members who convince them to talk with police. Mauro, 481 U.S. at 528 (“We doubt that a suspect,
told by officers that his wife will be allowed to speak to him, would feel that he was being coerced
to incriminate himself in any way.”); Snethen v. Nix, 885 F.2d 456, 457-60 (8th Cir. 1989) (finding
no interrogation when a suspect’s mother gained access to him by telling officers “if [my son] did
this, he will tell me,” and exhorted her son to confess so her other son would not be unjustly
punished); Plazinich v. Lynaugh, 843 F.2d 836, 838-39 (5th Cir. 1988) (rejecting “an interpretation
of Edwards’ prophylactic rule that is divorced from the context of badgering police conduct from
which the rule sprang”). The Constitution clearly forbids officials from using their “power of the
sword” to coerce a suspect into making self-incriminating statements; it provides no similar
protection against third-party cajoling, pleading, or threatening.
        Moreover, as the Court has also recognized, “[T]he Constitution does not negate society’s
interest in the ability of police to talk to witnesses and suspects.” Cobb, 532 U.S. at 171-72. Both
the majority and the dissent in Minnick noted the importance of admissions of guilt in our criminal-
justice system: “Both waiver of rights and admission of guilt are consistent with the affirmation of
individual responsibility that is a principle of the criminal justice system.” 498 U.S. at 155
(Kennedy, J., writing for the majority); “Admissions of guilt . . . are more than merely desirable;
they are essential to society’s compelling interest in finding, convicting, and punishing those who
violate the law.” Id. at 161 (Scalia, J., dissenting) (internal quotation marks omitted). The goal of
our criminal-justice system—bringing criminals to justice—and the role of police-suspect
discussions in meeting this goal are important considerations in deciding how to apply the general
rule of Edwards. Courts must not create “‘wholly irrational obstacles to legitimate police
investigative activity.’” Davis, 512 U.S. at 460 (quoting Michigan v. Mosley, 423 U.S. 96, 102
(1975)). Cf. Moran v. Burbine, 475 U.S. 412, 424 (1986) (“Because the proposed modification [by
the defendant] ignores the underlying purposes of the Miranda rules and because we think that the
decision as written strikes the proper balance between society’s legitimate law enforcement interests
and the protection of the defendant’s Fifth Amendment rights, we decline the invitation to further
extend Miranda’s reach.”).
      As for the benefits of a “‘relatively rigid’” rule, Roberson, 486 U.S. at 681 (quoting Fare v.
Michael C., 442 U.S. 707, 718 (1979)), recognizing initiation of discussions through third-party
communications does not unduly dilute those benefits. All parties involved benefit to some extent
from Miranda (and its corollary, Edwards):
       [It] has the virtue of informing police and prosecutors with specificity as to what they
       may do in conducting custodial interrogation, and of informing courts under what
       circumstances statements obtained during such interrogation are not admissible.
       This gain in specificity, which benefits the accused and the State alike, has been
       thought to outweigh the burdens that the decision in Miranda imposes on law
No. 03-4207               Van Hook v. Anderson                                                                  Page 9


         enforcement agencies and the courts by requiring the suppression of trustworthy and
         highly probative evidence even though the confession might be voluntary under
         traditional Fifth Amendment analysis.
Minnick, 498 U.S. at 151 (quoting Fare, 442 U.S. at 718); see also Roberson, 486 U.S. at 681
(emphasizing the virtues of a bright-line rule); Smith, 469 U.S. at 94-95 (same). With third-party
communications, the police are still prohibited from reinitiating questioning, and the impetus for
reinitiation must still come from the suspect. The virtue of specifically identifying rights and duties
is preserved: “police and prosecutors” still know “what they may do in conducting custodial
interrogation” under Edwards—interrogate a suspect unless and until the suspect asks for a lawyer,
and then not interrogate the suspect unless the suspect initiates a discussion (and waives the right
to counsel); and “courts” still know “under what circumstances statements obtained during such
interrogation are not admissible”—when the discussions are initiated by police. These players must
simply bear in mind what is grasped by common sense and what has been the consistent rule of the
post-Edwards case law—initiation can be communicated directly by the suspect or indirectly by the
suspect through a third party.
        Although determining whether a suspect in fact initiated a discussion through a third party
uses more judicial resources than a rule strictly forbidding such communications, the impact is
minimal. As the paucity of cases addressing this issue suggests, see supra, this circumstance is the
exception, not the norm. Moreover, if any institution has the specialized         expertise to resolve,
efficiently and effectively, this type of factual question, it is a trial court.7
        One might ask why third-party communications should be permitted when a suspect could
just communicate directly with the police. But that is the wrong question.8 Rather, one should ask,
why not? Initiation of a discussion through a third party does not contravene Edwards or its
progeny. It is consistent with the purpose of Edwards—to protect against government coercion—as
well as with our standard for determining whether a suspect has initiated a discussion. It furthers
the interest in permitting suspects to talk with the police and advances the investigation for truth.
It does not erode a suspect’s protection against official coercion because the police must confirm
whether the third-party communication is accurate before beginning any discussion or questioning.
For these reasons, we conclude that a suspect can initiate a discussion with police through the
communication of a third party.
                                                           D
         Before reaching the question of whether Van Hook did, in fact, initiate a discussion, we
briefly address a few of the arguments made in the dissenting opinions on the purely legal question
of initiation under Edwards. In his dissenting opinion, Judge Cole argues that we ignore a “logical


         7
            Judge Cole principally relies on the advantages of “bright,” “rigid” lines to justify a rule prohibiting
communication through a third party. See Judge Cole’s Dis. Op. at 16-17, 19-20. We whole-heartedly agree that bright,
rigid lines in the law further many laudable interests. Yet, in creating the rule of Edwards, the Supreme Court could not
expect that application of the rule would always and forever be mechanical and void of judgment. The Supreme Court,
this circuit, and other courts have recognized whether a suspect has initiated a discussion can, in some instances, be a
close call. See, e.g., Bradshaw, 462 U.S. at 1045-46 (describing the suspect’s question as “ambiguous”); Whaley, 13 F.3d
at 966 (acknowledging some initiations will “present . . . difficult question[s]”). When drawing a bright line, a court
cannot hope to eliminate each and every close call, but rather only to minimize them.
         8
           It is the wrong question because the Fifth Amendment right against self-incrimination, the Due Process Clause
of the Fourteenth Amendment, and the Edwards rule are not principally requirements foisted upon individuals, but rather
restrictions imposed upon federal, state and local governments. The danger lies in government coercion, not a suspect’s
free choice. This distinction leads to a clear answer to the question—if a suspect chooses to “exercis[e] his free will,”
Harvey, 494 U.S. at 353, by communicating through a third party, courts have no business negating that communication.
No. 03-4207               Van Hook v. Anderson                                                               Page 10


flaw” in the proposition that any suspect would actually communicate indirectly what could be
communicated directly. Judge Cole’s Dis. Op. at 16. According to the dissent, the suspect “does a
strange thing” if he tells someone like his mother that he wants to talk, rather than telling “the
police” directly. Id. There is, however, nothing illogical or strange about it.
        First, as we noted earlier, the issue of initiation through a third party has been addressed by
courts in the past. Thus, strictly speaking, there is no logical, a priori flaw in recognizing    that a
suspect might choose to initiate through a third person—it has happened before.9
        Furthermore, suggesting that it would be strange for a suspect to choose to initiate through
a third party ignores the realities of many (if not most) detention centers. “The police” is not a
monolith. Detectives and investigating officers do not typically act as guards roaming all day the
areas directly adjacent to holding cells. If a suspect wants to initiate a discussion with an
investigating officer, the suspect will frequently have to tell someone other than that officer. Of
course, the suspect could just tell the nearest guard, who could then pass along the message to the
investigating officer.
        Yet, when a suspect talks with a guard or some other non-investigative member of the police
and that person believes that the suspect wants to waive his right to counsel and so informs the
investigating officer, the officer can be faced with similar “‘lost in translation’ problems” as those
identified by the dissent. Judge Cole’s Dis. Op. at 18. For example, what if a suspect “speculate[s]”
in front of a guard “about whether making a statement would ameliorate his situation”? Id. What
if the guard then tells the officer this? Might not the officer want “to verify that a conversation
between the suspect” and the guard “actually occurred”? Id. at 20. Might not the officer want to
“prob[e]” the guard “about exactly what the suspect said” before launching into an interrogation?
Id. Isn’t there a danger a guard could “misinterpret[]” or in fact “ignore[]” what the suspect said or
intended? Id. at 19. Restricting a suspect’s freedom to communicate through a third party would
not eliminate the practical risk of translation problems, regardless of the guard’s role as part of “the
police.”
        This leads to a further flaw in the dissent’s reasoning. Is it really irrational to believe a
suspect could decide to ask his mother (or some other third party) to tell the investigating officer that
he wants to talk, rather than telling the nearest guard? From the suspect’s perspective, who more
likely has his best interests in mind—his mother or the guard? From the suspect’s perspective, who
more likely does he trust—his mother or the guard? From the suspect’s perspective, who is more
likely to keep his desire to talk secret from another co-suspect in the next jail cell—his mother or
the guard? There are a host of reasons why a suspect could rationally choose to initiate through a
third party rather than with a guard. In the end, the pertinent question is not why a suspect would
ask a third party rather than a guard to contact the investigating officer, but whether the suspect did
so.
       Next, it is asserted by the dissent that we create a “glaring asymmetry” with our decision
today. Id. at 20. The asymmetry purportedly stems from a comparison of the right to invoke
counsel, which cannot be made by a third person on behalf of a suspect, with our holding that a
suspect can use a third party to initiate a discussion with the police. The existence of an asymmetry,
however, is illusory—only by conflating initiation and waiver can one be imagined.
       As we have explained, supra § III.B, there exist multiple steps to a valid waiver of the right
to counsel, not just a showing of initiation by the suspect under Edwards. United States v. Ware, 338

         9
          Of course, from an empirical standpoint, courts may come across this circumstance only infrequently. This
could explain the small number of decisions addressing the issue and could also belie the apocalyptic assertion that we
are “eviscerating Edwards” today. Cf. Oregon v. Elstad, 470 U.S. 298, 318 n.5 (1985).
No. 03-4207               Van Hook v. Anderson                                                                 Page 11
F.3d 476, 481 (6th Cir. 2003) (“Although [the suspect] initiated the conversation, it is still necessary
to determine whether he validly waived his rights to counsel and to remain silent.”); see also
Bradshaw, 462 U.S. at 1044-46 (plurality) (“But even if a conversation taking place after the
accused has ‘expressed his desire to deal with the police only through counsel,’ is initiated by the
accused, where reinterrogation follows, the burden remains upon the prosecution to show that
subsequent events indicated a waiver of the Fifth Amendment right to have counsel present during
the interrogation.”), 1054 n.2 (dissent) (“If an accused has himself initiated further communication
with the police, it is still necessary to establish as a separate matter the existence of a knowing and
intelligent waiver . . . .”); Wernert v. Arn, 819 F.2d 613, 615 (6th Cir. 1987).10 The symmetrical
opposite of invoking the right to counsel, Judge Cole’s Dis. Op. at 20, is not initiating a discussion
but rather waiving the right to counsel.
         While a suspect’s initiation might lead to a valid waiver of the right to counsel, it is not itself
sufficient. Before the police can actually begin to interrogate a suspect after he has initiated, they
must ensure that the suspect is knowingly and intelligently waiving the right to counsel under the
totality of the circumstances. See supra § III.B. It is “wrong” to “think[] that an ‘initiation’ of a
conversation or discussion by an accused not only satisfied the Edwards rule, but ex proprio vigore
sufficed to show a waiver of the previously asserted right to counsel. The inquiries are separate, and
clarity of application is not gained by melding them together.” Bradshaw, 462 U.S. at 1045
(plurality). Simply put, nothing in our decision today permits the police to begin interrogating a
criminal suspect simply by learning from a third party that the suspect is willing to waive the
previously invoked right to counsel. Nor do we hold that a third party has the authority to somehow
“bring[] about the waiver of that right,” Judge Cole’s Dis. Op. at 20, or otherwise “rescind[] th[e]
request” for counsel, id. at 21. When the police receive information that a suspect wants to talk;
when there is a sufficient basis for believing its validity; and when the police confirm with the
suspect the validity of that information, we conclude that the suspect has adequately evinced a
willingness and a desire to talk with them. Whether the suspect knowingly and intelligently waives
his right to counsel is a separate question—a question, it bears repeating, we are not asked to answer
today.11
       Finally, we are urged today to devise a special set of rules governing initiation by a suspect
through a third party. We decline the invitation. First, and most importantly, our judicial role is to
rule on the case before us, not a hypothetical one that could come before us in the future.
Furthermore, as the plurality in Bradshaw recognized, there is little wisdom in “build[ing] a
superstructure of legal refinements around the word ‘initiate.’” Bradshaw, 462 U.S. at 1045.
Caution is especially apt where, as here, we have little from the text of the Constitution from which
to draw such a set of rules. We leave to another day any further refinement of our holding which
may be necessitated by a different set of facts than those presented here.




         10
            This is clear when, as here, the subsequent discussion between the suspect and the police is not “wholly one-
sided.” Edwards, 451 U.S. at 486 n.9. In the rare event when a suspect does offer the police an unprompted, monologue
confession, there is no Edwards problem because “[a]bsent . . . interrogation, there would have been no infringement
of the right that [the suspect] invoked and there would be no occasion to determine whether there had been a valid
waiver.” Id. at 486.
         11
             Nor does our holding today ask “too much” of law enforcement. Judge Cole’s Dis. Op. at 20. Determining
whether a suspect has knowingly and intelligently waived the rights to counsel and to remain silent under the totality
of the circumstances can present questions much more daunting than those necessary in assessing the likely validity of
a suspect’s message from a third party. For example, what words must a suspect use to show that he is aware of the
consequences of relinquishing his rights? What words must a suspect use to show that he is aware of the nature of the
rights he is relinquishing? Is there a basis to believe the suspect does not understand his rights?
No. 03-4207           Van Hook v. Anderson                                                     Page 12


                                                   E
         Having concluded that a suspect can initiate a discussion with police through the
communication of a third party, we must take up the question whether Van Hook actually initiated
a discussion with police through his mother. “Whether a suspect has [initiated a discussion] . . . can
occasionally present a difficult question.” Whaley, 13 F.3d at 966. In answering this question, we
remain mindful of our limited role as a federal court reviewing the factual findings of a state trial
or appellate court. See 28 U.S.C. § 2254(d) (pre-AEDPA); Sumner, 455 U.S. at 598; Mapes, 171
F.3d at 413; Lundy, 888 F.2d at 469. Although the prosecution had the burden of proof to show
initiation at the suppression hearing, we presume on habeas review that the factual findings of the
state courts are correct, and can set those findings aside only if the petitioner meets one of the eight
conditions spelled out in 28 U.S.C. § 2254(d)(1)-(8) (pre-AEDPA). Specifically, subsection (8)
states such findings are presumed correct unless they are “not fairly supported by the record” “as
a whole.” Moreover, when two different “conclusions find fair support in the record,” a federal
court may not “substitut[e] its view of the facts for that of the [state] [c]ourt.” Wainwright v. Goode,
464 U.S. 78, 85 (1983); see also Patton v. Yount, 467 U.S. 1025, 1040 (1984) (explaining that even
when “the cold record arouses some concern,” a federal court may not overturn the factual findings
of a state court on habeas review).
        Although the record is voluminous, the key parts of the record for our purpose are Van
Hook’s taped statement and the suppression hearing testimony of Det. Davis. Review of these
confirms the following: Van Hook talked with his mother after his request for a lawyer but before
he met with Det. Davis, JA 5209 (from Van Hook’s statement); she told him to cooperate and tell
the truth, id. (from Van Hook’s statement); he decided to talk with police based on the talk with his
mother, JA 5208-09 (from Van Hook’s statement); Det. Davis spoke with Van Hook’s mother before
traveling to Florida, JA 3790 (from Det. Davis’s testimony); she told him that she had spoken with
her son, id. (from Det. Davis’s testimony); based on that discussion, Det. Davis thought that Van
Hook might want to talk to him, id. (from Det. Davis’s testimony); Det. Davis told Van Hook that
he had talked with his mother, JA 3783 (from Det. Davis’s testimony); Van Hook confirmed to Det.
Davis that he had talked with his mother and wanted to make a statement, id. (from Det. Davis’s
testimony); Det. Davis read Van Hook his Miranda rights, JA 5207-08 (from Van Hook’s
statement); Van Hook stated that he wanted to waive these rights, id. (from Van Hook’s statement);
and Van Hook confirmed to Det. Davis that he changed his mind after talking with his mother, JA
5209 (from Van Hook’s statement). Van Hook raises no claim of error as to these matters.
         He does, however, take issue with two related findings of the Ohio Supreme Court, namely
(1) that Det. Davis spoke with Van Hook’s mother after her son was arrested and asked for counsel,
and (2) that she specifically informed Det. Davis that her son wanted to talk with him. On these two
issues, the state court concluded:
       As previously indicated, Detective Davis’s belief that appellant would want to talk
       to him occurred after and because of what appellant’s mother had said to him. In the
       context of this conversation, both appellant and Detective Davis predicated their
       conversation upon what had been spoken with appellant’s mother. It is most clear
       that appellant had agreed to act upon his mother’s advice “to tell the truth” and thus
       to “make a statement.” Obviously, this was the subject of appellant’s conversation
       with his mother, and he communicated his agreement to do so to her. That this had
       been communicated to Detective Davis is quite apparent from the context in which
       the detective utilized the fact of his conversation with appellant’s mother, i.e., as a
       basis for inquiring whether appellant indeed wished to make a statement. It would
       have had little meaning, particularly in light of appellant’s response, unless both men
       understood that appellant’s desire to make a voluntary statement had been
       communicated to Detective Davis through appellant’s mother. . . . Our conclusion
No. 03-4207                 Van Hook v. Anderson                                                               Page 13


         is further strengthened by the clarity with which appellant expressed his resolve to
         speak with police and his explanation that it was based upon discussions which he
         initiated with his mother. Furthermore, the decision to speak apparently had been
         reached earlier in the day, and thus well before he met with Detective Davis.
Van Hook, 530 N.E.2d at 887-88 (emphasis added).
         We find no basis in the record to disturb these findings. Van Hook is correct that there is no
direct evidence of when precisely Det. Davis spoke with his mother, or what precisely she said to
him. (The line of questioning that could12have provided the evidence was erroneously cut off by the
trial judge at defense counsel’s behest. ) Yet, the circumstantial evidence certainly supports the
finding of the Ohio Supreme Court. Det. Davis testified that he spoke with Van Hook’s mother
before leaving for Florida and that, after their conversation, he believed her son might want to talk
with him. If Van Hook’s mother did not speak with Det. Davis after the arrest and tell him
something that led the detective to believe her son might want to talk, there are two possible
alternatives: (1) they spoke before his arrest about his wanting to talk with the police; or (2) they
spoke before his arrest, but not about anything which would have led the detective        to believe that
her son might want to talk with the police—i.e., the detective testified falsely.13 As to the former
alternative, it strains credulity to suggest that Van Hook’s mother informed the detective that her son
might be willing to talk with the police before he was actually apprehended. Van Hook was, after
all, actively fleeing from authorities until his arrest. As to the latter alternative, Van Hook has not
shown by clear and convincing evidence that Det. Davis testified falsely. While the prosecution did
have the burden of proof, any successful attack on Det. Davis’s veracity could have been based on
supporting testimony by the other parties to the conversation. For instance, Van Hook could have
provided direct evidence that his mother did not tell the detective anything that would have led the

         12
              Following is the relevant excerpt from Det. Davis’s testimony:
                   Q.      -- and the reason --. Had you had communication with Mr. VanHook’s mother
         before going to Florida?
                   A.      Yes, sir.
                   Q.      And, had she indicated to you that she had talked to Mr. VanHook?
                   A.      She had.
                   Q.      And did she indicate to you anything that Mr. VanHook had told her?
                           [Defense counsel]:         To which I object.
                           THE COURT: Objection will be sustained.
                   Q.      After speaking with Mrs. VanHook, did you think that Robert VanHook might want
         to talk to you?
                           [Defense counsel]:         To which I object.
                           THE COURT: Overruled. you may answer that.
                   A.      Yes, I did.
                   Q.      And why was that?
                           [Defense counsel]:         To which I object.
                           THE COURT: Just a moment. Objection overruled.
                   A.      She had told me --
                           THE COURT: Just a moment, sir.
                   A.      I’m sorry.
                           THE COURT: My apologies. I sustained the objection rather than overruled.
         Pardon me.
JA 3790-91. Defense counsel’s objections were presumably grounded on hearsay concerns. Hearsay, however, is
admissible in a suppression hearing under Ohio Rules of Evidence 101(C)(1) and 104(A). Van Hook, 530 N.E.2d at 893.
         13
             There are two other alternatives: (3) the two spoke after Van Hook’s arrest, but not about her son wanting
to talk with the police; or (4) the two never spoke. Alternative (3) contradicts Van Hook’s own position that the two did
not speak after his arrest. As for Alternative (4), Van Hook concedes that the two had spoken on numerous occasions
before his arrest.
No. 03-4207               Van Hook v. Anderson                                                                 Page 14


detective to believe he wanted to talk by simply having her testify. Similarly, Van Hook himself
could have testified at the suppression hearing (without jeopardizing his trial right to silence) and
contradicted the detective’s testimony. Yet, neither his mother nor Van Hook himself testified at
the hearing. Review of the record confirms that the most plausible factual inference consistent with
the record is the one made by the Ohio Supreme Court, and that inference is certainly             not
“unsupported” by the record nor has it been refuted by clear and convincing evidence.14
         As to the particulars of the discussion between the mother and Det. Davis, the state court’s
conclusion that the content is nonetheless clear is also fairly supported by the record. Given the
realities of the custodial relationship, it is inevitable that the police will sometimes receive
information from a suspect or a third party which might evince a willingness and a desire to talk by
the suspect. For example, they may hear something like “Well, what is going to happen to me
now?” (said by the suspect in Bradshaw, 462 U.S. at 1045) or that a suspect “needed to talk to
somebody about a murder” (said by the cellmate of the suspect in Michaud, 268 F.3d at 735). In this
type of situation, the police may “inquire whether [the suspect] was re-initiating communication.”
Michaud, 268 F.3d at 735-36 (citing Bradshaw, 462 U.S. at 1045-46). Det. Davis testified that,
based on what the mother told him, he believed her son might want to talk to police. This was
enough to justify a limited inquiry to confirm or disaffirm that belief.
         For these reasons, we find no clear error in the Ohio courts’ factual findings. Upon
subjecting these findings and the other, undisputed facts outlined above to our legal standard for
initiation, we conclude Van Hook did initiate a discussion with the police.
                                                           IV
       The Constitution protects a suspect from official coercion—it does not protect a suspect from
himself or his mother. Van Hook asked for a lawyer but later changed his mind and wanted to talk
with the police, as he had the right to do. Whether he then directly told the police himself that he
changed his mind or instead indirectly communicated it through his mother and subsequently
confirmed it himself is of no constitutional moment. We AFFIRM the district court’s denial of
habeas relief to Van Hook on the claim that his statement should have been suppressed.
       Van Hook has raised several other claims of error which were not addressed by the original
panel of this court. We return those claims to the panel for review and decision.




         14
             In his dissent, Judge Merritt likewise focuses on the lack of evidence establishing precisely when Det. Davis
and Van Hook’s mother spoke. Yet, viewing the record as a whole, there is absolutely no question Van Hook talked with
his mother and, based on that conversation, changed his mind and wanted to talk with the police without a lawyer. On
the most vital issue before us, the record is clear: prior to Det. Davis’s arrival, Van Hook had formed a willingness and
a desire to talk with the police without a lawyer.
No. 03-4207           Van Hook v. Anderson                                                     Page 15


                                        _________________
                                            DISSENT
                                        _________________
        R. GUY COLE, JR., Circuit Judge, dissenting. The Court today adopts the position that law-
enforcement officers may renew contact with criminal suspects upon learning from third parties that
the suspects are willing to waive their previously invoked right to counsel. In so holding, the
majority concludes that neither reason nor established case law require suspects—who, by
definition, are in jail surrounded at all times by law-enforcement personnel—to directly
communicate to police their wish to waive their previously invoked constitutional rights. The
Supreme Court has instructed us that we must view custodial waivers of rights with a high degree
of suspicion. In my view, we must be doubly skeptical of a waiver of rights effected through the
backdoor of a purported third-party agent, especially when all the suspect has to do is proclaim to
the nearest guard, “I want to talk.”
         Because I believe that only the suspect or his attorney may initiate discussions with the
police (defined broadly to include other corrections officers) after a suspect has invoked his right
to counsel, I respectfully dissent. Further, even assuming that third-party initiations are permissible,
I disagree with the majority’s conclusion that the record in this case establishes that Van Hook
reinitiated communication with the police through his mother.
                                                   I.
                                                  A.
        Edwards v. Arizona, 451 U.S. 477 (1981), creates the brightest of bright-line rules: If a
suspect invokes his constitutional right to counsel, the police must immediately terminate their
questioning. The interrogation may be renewed only if the suspect “himself” initiates further
conversation “with the police.” Id. at 485. There is no doubt that police officers who ask a suspect
hours or days after the suspect invoked his right to counsel whether he was now ready to talk would
be guilty of the very “badgering” that Edwards proscribes. Oregon v. Bradshaw, 462 U.S. 1039,
1044 (1983); see also United States v. Johnson, 400 F.3d 187, 193-94 (4th Cir. 2005), cert. denied,
546 U.S. 886 (2005) (holding that police violated Edwards where an officer re-entered the
interrogation room forty minutes after the suspect requested a lawyer to see if the suspect would
waive his rights). Indeed, even if the police have reason to believe that a suspect is ready to waive
his previously invoked rights, the police are prohibited from initiating contact with him. See United
States v. Rodriguez, 993 F.2d 1170, 1174 (5th Cir. 1993) (concluding that the police improperly
renewed questioning of the suspect where a co-defendant contacted the police to say that “they”
wanted to speak but it was not clear to whom “they” referred); Desire v. Attorney Gen. of Cal., 969
F.2d 802, 804-05 (9th Cir. 1992) (holding that the police wrongly initiated contact where the officer
overheard a conversation between the suspect and his co-defendant and in response, asked the
suspect whether he “wanted to talk about anything”). Nonetheless, the majority holds that the police
may do this very thing—ask a suspect whether he wants to talk after a suspect has invoked his right
to counsel—without offending Edwards, so long as the police learn from a third party that the
suspect is willing to submit to their questioning.
         At first blush, there does not appear to be anything extraordinary or untoward about
authorizing police to renew custodial interrogations when third parties, such as family or friends,
tell the police that the suspect is prepared to answer questions without the assistance of counsel. But
here we must pause and review what we know. The suspect has been taken into custody and has
been read his Miranda rights. See Miranda v. Arizona, 384 U.S. 436, 444-45 (1966). He has
terminated law enforcement’s questioning by unambiguously invoking his right to counsel. He has
preserved that right by maintaining his silence. At some point, according to the majority, the suspect
No. 03-4207           Van Hook v. Anderson                                                      Page 16


changes his mind, perhaps while conferring with a family member or friend, and decides that he will
waive his right to counsel after all. So committed to reversing course and so desirous of speaking
is the suspect, that he does a strange thing: He does not tell the people that he wants to talk to, i.e.,
the police, that he wants to talk to them. He tells someone else, someone who is not a police officer.
         The majority overlooks this logical flaw. Rather than concluding, as Edwards commands,
that if a suspect genuinely wishes to waive his previously invoked right to counsel and answer law
enforcement’s questions, the suspect will so inform the police directly, the majority endorses the
counter-intuitive proposition that we may treat a suspect as willing to talk to the police despite his
silence to the police. United States v. Michaud, 268 F.3d 728, 741 (9th Cir. 2001) (Reinhardt, J.
dissenting) (“The whole point of Edwards is that a suspect who has invoked her right to counsel may
remain silent, and may not be questioned unless she breaks that silence . . .”).
        In addition to eviscerating Edwards, the majority’s holding deviates from the clear import
of the Supreme Court’s jurisprudence on custodial interrogations. It is to that I now turn.
                                                   B.
        As the majority correctly explains, Miranda and its “corollary,” Edwards, have dual
purposes, including safeguarding a suspect’s exercise of his constitutional rights in the face of the
state’s disproportionate power and providing clear guidance to law enforcement in how to handle
custodial interrogations. Arizona v. Roberson, 486 U.S. 675, 680 (1988) (describing Edwards as a
“corollary” to Miranda). The majority further acknowledges that the Supreme Court has praised
the “relativ[e] rigid[ity]” and “clear and unequivocal” nature of the Miranda and Edwards rules as
one of their chief benefits. Fare v. Michael C., 442 U.S. 707, 718 (1979); Roberson, 486 U.S. at
682. Indeed, “[t]he merit of the Edwards decision,” according to the Supreme Court, “lies in the
clarity of its command and the certainty of its application.” Minnick v. Mississippi, 498 U.S. 146,
151 (1990); Roberson, 486 U.S. at 680 (“As we have stressed on numerous occasions, one of the
principal advantages of Miranda is the ease and clarity of its application.”) (internal quotation marks
and citation omitted).
        Although the majority pays lip service to these precepts, it never comes to terms with their
central place in the Supreme Court’s custodial-interrogation jurisprudence. Coursing unmistakably
through the Court’s doctrine is the insistence that the relationship between a criminal suspect and
his official interrogator be governed by “bright-line” rules that precisely spell out the rights and
duties of both parties. Roberson, 486 U.S. at 681 (“We have repeatedly emphasized the virtues of
a bright-line rule in cases following Edwards as well as Miranda.”); Minnick, 498 U.S. at 151
(“Edwards . . . implements the protections of Miranda in practical and straightforward terms.”). The
Supreme Court has determined that in this area of the law, neither suspect, nor police officer, nor
the public at large, is well served by rules that tolerate ambiguity or require nuanced
decisionmaking. The Court’s unflagging commitment to “clarity” is motivated by the recognition
that the coercive setting of custodial interrogation is ready-made for the infringement, whether
intentional or inadvertent, of constitutional protections, such that suspects must be plainly advised
of their rights so they may act on them. See Dickerson v. United States, 530 U.S. 428, 435 (2000)
(“Because custodial police interrogation, by its very nature, isolates and pressures the individual,
we stated that ‘even without employing brutality, the “third degree” or other specific stratagems,
custodial interrogation exacts a heavy toll on individual liberty and trades on the weakness of
individuals.’”) (quoting Miranda, 384 U.S. at 455); Bradshaw, 462 U.S. at 1044 (describing
Edwards as a “prophylactic rule” intended “to protect an accused in police custody from being
badgered by police officers”). Furthermore, law enforcement must be advised about the limits of
its authority, so that it is not subjected to judicial second-guessing as to its methods, or burdened by
undue complexity in the discharge of its investigatory work. Davis v. United States, 512 U.S. 452,
461 (1994) (describing Edwards as providing “a bright line that can be applied by officers in the real
No. 03-4207           Van Hook v. Anderson                                                    Page 17


world of investigation and interrogation . . .”); Fare, 442 U.S. at 718 (stating that the “relatively
rigid requirement that interrogation must cease upon the accused’s request for an attorney . . . has
the virtue of informing police and prosecutors with specificity as to what they may do in conducting
custodial interrogation . . .”); Miranda, 384 U.S. at 441-42 (describing one of the purposes of the
decision as providing “concrete constitutional guidelines for law enforcement agencies and courts
to follow”).
       The Supreme Court has steadfastly guarded the “bright-line” quality of the Edwards rule.
The Court has applied Edwards to new factual scenarios where it deemed doing so necessary to
uphold the rule’s essential clarity, but has resisted applying Edwards where the result would be to
muddy its dictates. Several cases illustrate the point.
        In Minnick, the Court addressed whether Edwards is satisfied where the suspect has invoked
his right to counsel and has been afforded an opportunity to consult with his lawyer prior to
interrogation, but the lawyer is not physically present during the interrogation. The Court concluded
that the ability to consult was insufficient to allow interrogation, in part because such an exception
“would undermine the advantages flowing from Edwards’ ‘clear and unequivocal’ character.” 498
U.S. at 154. Suspects’ rights would be jeopardized because the quality of consultations would vary
widely, ranging from “a telephone call to say that the attorney is en route, to a hurried interchange
between the attorney and client in a detention facility corridor, to a lengthy in-person conference in
which the attorney gives full and adequate advice . . . .” Id. at 155. Further, approving a
consultation-only rule would entail unnecessary trouble for law-enforcement personnel: “[E]ven
with the necessary scope of consultation settled, the officials in charge of the case would have to
confirm the occurrence and, possibly, the extent of consultation to determine whether further
interrogation is permissible.” Id.
        In Davis, the Court’s decision was influenced in part by a desire to maintain the “clarity and
ease of application” of the Edwards rule. 512 U.S. at 461. There, the Court held that a suspect’s
request for counsel must be unambiguous to trigger law enforcement’s duty to terminate
questioning. Id. at 459. The Court refused to require police to cease interrogation upon a suspect’s
ambiguous request for counsel because to do so would force police officers “to make difficult
judgment calls about whether the suspect in fact wants a lawyer even though he has not said so, with
the threat of suppression if they guess wrong.” Id. at 461; see also Moran v. Burbine, 475 U.S. 412,
425 (1986) (upholding a suspect’s waiver of his rights where law enforcement failed to tell him that
his lawyer attempted to reach him, because not upholding the waiver would “mudd[y] Miranda’s
otherwise relatively clear waters” and “spawn” a host of legal questions).
        Perhaps most telling is the Court’s recent decision in Dickerson, reaffirming Miranda. The
Dickerson Court confronted the question of whether Miranda had to yield to a Congressional statute
that dispensed with Miranda’s required warnings by instead embodying a totality-of-the-
circumstances test for assessing the voluntariness of a criminal defendant’s confession. Dickerson,
530 U.S. at 428. In declining to overrule Miranda, the Court held that the popularly known
“Miranda rights” had been broadly embedded in society. Id. at 443-44. In addition, Miranda
constituted a rule that could be more easily administered by law enforcement, compared to the one
enacted by Congress: “[E]xperience suggests that the totality-of-the-circumstances test which [the
statute] seeks to revive is more difficult than Miranda for law enforcement officers to conform to,
and for courts to apply in a consistent manner.” Id. at 444.
        Thus, it is evident that the Supreme Court regards clarity and ease of application as necessary
features of any legal rule governing custodial interrogations and that the Court eschews proposed
modifications that fail this test.
No. 03-4207           Van Hook v. Anderson                                                     Page 18


                                                  C.
        To hold as the majority does today, that a suspect may re-initiate interrogation through a
third party, contravenes the reasoning of the Supreme Court’s custodial-interrogation jurisprudence
by inviting the very uncertainty and complexity into the circumstances surrounding a suspect’s
waiver of his rights that the Court has sought to banish. This uncertainty and complexity ensnares
both the suspect and the law-enforcement officers in charge of his case.
        First, the majority’s interpretation of Edwards allows the police to approach a suspect even
when the suspect does not initiate further communication through a third party. While in custody,
a suspect may have occasion to confer with family, friends, or other third parties. The suspect will
have no reason to know that he could be opening himself up to renewed police contact if the third
party misconstrues or ignores what he says and tells the police that the suspect is prepared to waive
his right to counsel and talk with them. It does not take much imagination to realize the “lost in
translation” problems that inhere, in the majority’s preferred locution, in “person-to-person-to-
person” communications. Maj. Op. at 6.
         For example, during conversations with third parties, the suspect might equivocate in his
decision not to speak with the police, might speculate about whether making a statement would
ameliorate his situation, and might even express agreement with advice encouraging him to tell the
police what he knows. Even though such statements reveal no more than the suspect’s current
mental state, and hardly constitute a request for the police to re-start their interrogation, they could
easily be passed on to the police, or interpreted by the police, as declarations of the suspect’s desire
to talk. Similarly, third parties’ communications with the police may be colored by their own views
as to what is in the suspect’s best interests, and may not accurately reflect the suspect’s own
intentions on how to proceed.
         The majority’s reliance on cases from the Eighth, Ninth, and Eleventh Circuits upholding
third-party initiations as permissible under Edwards only serves to illustrate the danger of such a
rule. In Owens v. Bowersox, 290 F.3d 960 (8th Cir. 2002), United States v. Gonzalez, 183 F.3d 1315
(11th Cir. 1999), and United States v. Gaddy, 894 F.2d 1307 (11th Cir. 1990), there was no evidence
about what the suspect said to the third party to make the latter believe that the suspect wanted to
talk, nor was there any discussion of the accuracy and reliability of the third party’s representations
to the police. In Michaud, there was no evidence that the defendant told her cellmate that she
wanted to talk to the police; the cellmate apparently concluded on her own that Michaud “needed
to talk to somebody” as a result of Michaud’s distraught state, and further concluded that a police
officer was the necessary “somebody.” Michaud, 268 F.3d at 739-40 (Reinhardt, J. dissenting).
        While acknowledging the potential for errors in the transmission of information from the
suspect to a third party to the police, the majority minimizes this concern by arguing that even if a
suspect tells the police that he wants to talk, the corrections officer with whom the suspect initiates
communication will seldom be the investigating officer assigned to his case. The majority therefore
reasons that a suspect’s desire to talk will almost invariably travel through a third party, namely, a
third-party corrections officer. I agree. The majority is quite right when it says that “[d]etectives
and investigating officers do not typically act as guards roaming all day the areas directly adjacent
to holding cells.” Maj. Op. at 10.
        Where I part company with the majority is in its assumption that a suspect’s communication
to a law-enforcement officer, even one that is not assigned to his case, counts as an initiation through
a third party. It makes no sense to say that a third-party corrections officer and a third-party family
member, friend, or cell-mate are the same thing for purposes of applying Edwards. Indeed, a
corrections officer is not a “third party” at all.
No. 03-4207           Van Hook v. Anderson                                                      Page 19


        It goes without saying that the relationship between the suspect and the police—defined
broadly to include corrections personnel beyond just the investigating officer—is adversarial. Is it
possible, as the majority muses, that a suspect might make statements to a prison guard that the
guard misinterprets as “evinc[ing] a willingness and a desire for a generalized discussion about the
investigation”? Bradshaw, 462 U.S. at 1045-46. Of course. But that is the risk the suspect takes
when he voluntarily chooses to discuss his case with a law-enforcement officer. Such a situation
does not involve a “third party” in the relevant sense because the suspect “himself” has initiated
communication “with the police,” even if he has not initiated communication directly with the
investigating officer responsible for his case, which Edwards, on its face, does not require. For these
reasons, the majority misses the mark when it contends that a suspect might prefer to initiate
communication through his mother, rather than through his prison guard, because “[f]rom the
suspect’s perspective,” his mother is the more trustworthy party. A suspect who tells his guard that
he wants to talk is not initiating communication to the police “through” anyone; he is speaking
directly to them.
        As we have seen, the majority is not interested in examining the nature of the communication
between the suspect and the third party, nor is it troubled by the way in which a suspect’s intentions
could be misinterpreted or ignored by a third party. Instead, the majority contends that any concerns
about the accuracy of the communication from the suspect to the third party to the police can be
easily put to rest by having the police confirm the suspect’s “willingness and desire” to talk before
renewing their interrogation. Bradshaw, 462 U.S. at 1045-46 (holding that an initiation occurs when
a suspect makes a statement that evinces “a willingness and a desire for a generalized discussion
about the investigation”); United States v. Whaley, 13 F.3d 963, 966 (6th Cir. 1994).
         According to the majority then, once the police have learned from a third party that a suspect
wishes to waive his rights and talk, the police may resume contact with the suspect to verify the third
party’s representation. The majority fails to explicate the content of this “limited inquiry” that law
enforcement may conduct. More importantly, the majority turns the Edwards rule on its head by
holding that a suspect initiates communication with the police only after the police ask him if he
wants to talk: An initiation occurs “[w]hen the police receive information that a suspect wants to
talk; when there is a sufficient basis for believing its validity; and when the police confirm with the
suspect the validity of that information.” Maj. Op. at 21-22 (emphasis added). As explained above,
the police cannot approach a suspect to discuss the case unless an initiation by the suspect has
already occurred. Oregon, 462 U.S. at 1039; Johnson, 400 F.3d at 187. It is the suspect’s initiation
that gives the police license to ask him if he is prepared to waive his rights and answer questions;
police contact prior to an initiation, or for purposes of sparking an initiation, is a clear violation of
Edwards. Thus, contrary to the majority’s assertion, the better reasoned view is that a third-party
initiation occurs, if at all, when the third party conveys to the police the suspect’s alleged desire to
talk without the aid of counsel.
         Here we encounter the second layer of uncertainty and complexity that plagues third-party
initiations, this time for law enforcement. The majority says that the police will have to have “a
sufficient basis for believing” the third party’s representations before they may resume contact with
the suspect. We are left to guess about what constitutes a “sufficient basis,” and so are the police.
Even though the Court’s opinion lands law enforcement on uncertain terrain, the majority chooses
not to spell out any rule to guide police conduct in responding to an alleged third-party initiation.
Of course, any attempt to do so immediately runs afoul of the Supreme Court’s admonition that the
rules governing custodial interrogation should not put law-enforcement officers in the position of
making “difficult judgment calls.” Davis, 512 U.S. at 461. But that is exactly what will happen.
        To overcome the “heavy” presumption against a custodial suspect’s waiver of his rights,
Moran, 475 U.S. at 450-51 (Stevens, J. dissenting), the prosecution will have to show that the police
had a reasonable and good-faith basis for believing that the suspect communicated an intention to
No. 03-4207           Van Hook v. Anderson                                                     Page 20


talk through the third party. This, in turn, will compel the police to verify that a conversation
between the suspect and the third party actually occurred, and to assess the credibility and
motivations of the third party. In addition, the police will have to examine the reliability of the
purported waiver by probing the third party about exactly what the suspect said and in so doing,
exercise their discretion in deciding whether the suspect’s statements sufficiently express a
“willingness and desire” to talk such that police may approach him. Among the more obvious
questions that the majority’s opinion will relegate to police officers include: Who may be regarded
as a proper third party agent? What words must a suspect use to show that he is prepared to waive
his rights? Is it enough for the suspect to agree with a third party’s recommendation that he talk, or
must he affirmatively say that he “will” talk? What if the suspect says he will talk but never
instructs the third party to so advise the police?
        The Supreme Court instructed us in Davis that it is asking too much of law-enforcement
officers to require them to assess whether a suspect is invoking his right to counsel even when the
suspect is in the presence of police officers who can directly observe him and hear his statements
first-hand. If that is the case, then I fail to see how it is not asking too much of law enforcement to
assess a suspect’s intention to waive his rights where that purported intention is not communicated
openly to the police, but is relayed through a third party.
        Ultimately, of course, the complicated questions surrounding third-party initiations will end
up in the courts. To sort out the mess, courts will be compelled on a case-by-case basis to develop
new standards for adjudicating the propriety of third-party initiations. In the end, we can safely
conclude that the hallmark “clarity” and “certainty of [] application” of the Edwards rule will be lost.
Minnick, 498 U.S. at 151.
                                                  D.
        Finally, it cannot be ignored that the majority’s opinion creates a glaring asymmetry in the
law of custodial interrogations. A suspect cannot invoke his right to counsel through a third party.
It would be impossible for a suspect to satisfy Davis’s “unambiguous” requirement for invoking the
right to counsel without the suspect himself telling the police that he wants a lawyer. Davis, 512
U.S. at 459 (stating that a suspect “must articulate his desire to have counsel present sufficiently
clearly that a reasonable police officer in the circumstances would understand the statement to be
a request for an attorney”). Moreover, the Supreme Court has held that a suspect’s own lawyer
cannot protect his right to counsel for him. Moran, 475 U.S. at 425 (holding that the police were
not required to refrain from questioning the suspect, even where the suspect’s attorney contacted the
police to ensure that he would not be questioned outside the presence of counsel, because the suspect
himself did not tell the police that he wanted a lawyer).
        Here, the majority adopts the opposite approach: A third party who could not invoke the
accused’s right to counsel may nonetheless play a crucial role in bringing about the waiver of that
right. It makes no sense to apply different standards to the invocation of constitutional rights and
the waiver of those same rights. Nonetheless, such is the paradox the majority has wrought.
       The majority rejects this characterization on the grounds that “[t]he symmetrical opposite
of ‘invoking the right to counsel,’ is not initiating a discussion but rather waiving the right to
counsel.” Maj. Op. at 21 (emphasis in the original) (internal citation omitted). True, initiation
alone does not amount to a waiver that enables the police to re-start their questioning. A suspect
must both initiate communication with the police and knowingly and intelligently waive his right
to counsel. Although initiation and waiver are separate inquiries, a proper initiation (i.e., where the
suspect initiates a dialogue with the police in which he expresses “a willingness and a desire for a
generalized discussion about the investigation”) is indispensable to finding a valid waiver. Edwards,
451 U.S. at 486, n. 9 (stating that the validity of the waiver depends on whether it was knowing and
No. 03-4207           Van Hook v. Anderson                                                     Page 21


intelligent under the totality of the circumstances, “including the necessary fact that the accused, not
the police, reopened the dialogue with the authorities”). Indeed, a knowing and intelligent waiver
will not cure an improper initiation, i.e., an initiation at the behest of the police. As the Supreme
Court stated in McNeil v. Wisconsin, 501 U.S. 171, 177 (1991), “[i]f the police do subsequently
initiate an encounter in the absence of counsel . . ., the suspect’s statements are presumed
involuntary and therefore inadmissible as substantive evidence at trial, even where the suspect
executes a waiver and his statements would be considered voluntary under traditional standards.”
        Thus, because initiation remains bound up with the suspect’s waiver, and because the
majority holds that the initiation can occur through a third party, the majority’s opinion does indeed
give third parties an authority to act on the suspect’s behalf in bringing about the waiver of his
constitutional rights that those same third parties are not accorded when it comes to invoking the
suspect’s rights in the first place. Under the majority’s holding, the police may renew contact with
a suspect based on a third party’s representations that the suspect wants to talk without the aid of
counsel. In contrast, the police need not terminate their questioning based on a third party’s
representations that the suspect wants a lawyer. If the law demands that the suspect act on his own
in requesting a lawyer, then I cannot fathom why he is any less competent to act on his own in
rescinding that request, the necessary first step of which is initiating communication with the police.
                                                  II.
        Having explained why allowing third-party initiations constitutes a departure from Edwards
and the Supreme Court’s custodial-interrogation jurisprudence generally, I turn now to the question
of whether, even if Edwards did not prohibit third-party initiations, there is sufficient evidence to
conclude that Van Hook initiated communication with the police through his mother.
        The majority correctly notes that on habeas review, we presume that the factual findings of
the Ohio Supreme Court are correct. We may set aside those findings only if one of the eight
exceptions in 28 U.S.C. § 2254(d)(1)-(8) (the pre-AEDPA statute that governs our review) is
satisfied. Van Hook argues that subsection (8) applies because the record does not support the Ohio
Supreme Court’s factual determination that he initiated communication with the police through his
mother. I agree.
        When Van Hook was apprehended by the Florida authorities on April 1, 1985, he invoked
his right to counsel. That same day, the Florida police officers alerted Cincinnati Detective William
Davis, who was in charge of the investigation into Self’s murder, that they had taken Van Hook into
custody. Detective Davis and his Homicide Squad colleague, Kerry Rowland, immediately flew to
Fort Lauderdale and went straight to the Broward County jail. There is no dispute that before he
began his interrogation, Detective Davis knew that (1) Van Hook had invoked his right to counsel,
(2) Van Hook himself did not contact either Cincinnati or Florida law-enforcement personnel to tell
them that he wanted to talk, and (3) Van Hook did not ask anyone else to contact Detective Davis
on his behalf to ask Detective Davis to come to the Florida jail. Despite these uncontroverted facts,
the majority concludes that it was entirely consistent with Edwards for Detective Davis to have
arranged for Van Hook’s transfer to an interrogation room at the Florida jail, and once there, to have
advised Van Hook that he and Detective Rowland “had a lot to talk to him about.” No Edwards
violation occurred, according to the majority, because on the day he flew to Fort Lauderdale,
Detective Davis spoke to Van Hook’s mother, who said something that made Detective Davis
believe that Van Hook wished to speak with him.
        Here the problems with third-party initiations discussed in Part I come alive. All the record
establishes is that Detective Davis believed, after talking with Van Hook’s mother, that Van Hook
was willing to make a statement. We do not know what Van Hook’s mother said to Davis that
convinced Davis that Van Hook wanted to talk. We do not know, for instance, whether Van Hook’s
No. 03-4207           Van Hook v. Anderson                                                     Page 22


mother suggested to Davis that Van Hook would talk because (1) she had urged Van Hook to
cooperate with the police, (2) her familiarity with her son and his mental state led her to believe that
he wanted to talk, or (3) Van Hook unambiguously told her that he wanted to confess. Van Hook’s
mother may have misconstrued his comments, she may have been speaking out of her own
subjective beliefs and motivations, or she may have accurately reported Van Hook’s statements,
which may or may not have been sufficient to show Van Hook’s “willingness and [] desire for a
generalized discussion about the investigation.” Bradshaw, 462 U.S. at 1045-46. The point is that
we do not know because the record is silent on these issues.
         Similarly, we do not know what Van Hook said to his mother that prompted her to tell
Detective Davis whatever she told him. Although Van Hook told Detective Davis in the Florida
interrogation room, “I talked to my Mom today an’ she jus’ told me, you know, be cooperative an’
jus’ tell the truth,” this statement tells us only what Van Hook’s mother recommended that he do.
It in no way establishes that Van Hook told his mother that he wanted to talk with the police, nor
does it establish that he asked his mother to inform the police of his desire to talk.
        The faulty factfinding of the Ohio Supreme Court in concluding that the record supported
the proposition that Van Hook initiated communication through his mother did not go unnoticed by
the dissenting members of that court. Justice Wright aptly summarized his colleagues’ reasoning:
       There is not a scintilla of evidence in the record to show that the appellant initiated
       further discussion. The court justifies its holding by drawing one inference from
       another. It infers that the appellant initiated further discussion from the inference
       about what appellant’s mother supposedly stated to Officer Davis. This is guesswork
       about facts which are not in the record. Such inference building undermines the
       constitutional foundations upon which Bradshaw, Fields, and Edwards . . . are built.
Ohio v. Van Hook, 530 N.E.2d 883, 894 (1988) (Wright, J., dissenting).
        I believe that the Ohio Supreme Court’s factual finding is not entitled to any deference from
this Court because the evidence is not sufficient to show that Van Hook initiated communication
with the police through his mother. Accordingly, I would grant Van Hook’s petition for habeas
relief.
                                                  III.
        In holding that custodial suspects may initiate communication with the police through a third
party other than his attorney, the majority today repudiates the only interpretation of Edwards that
is consistent with the Supreme Court’s custodial-interrogation jurisprudence. Applying its new rule,
the majority infers, based on evidence that is not in the record, that Van Hook initiated
communication with the police through his mother. Because I believe that the majority’s
endorsement of third-party initiations impermissibly heightens the risk of constitutional error, and
that such an error has occurred in this case, I respectfully dissent.
No. 03-4207           Van Hook v. Anderson                                                     Page 23


                                        _________________
                                            DISSENT
                                        _________________
        MERRITT, Circuit Judge, dissenting. Judge Cole’s opinion convinces me that once the
accused has invoked his right to counsel, as here, the police may no longer interrogate him unless
he either reinitiates interrogation himself directly or reinitiates interrogation through the counsel he
has requested. After the accused has requested counsel, the police should not be able to importune
him through relatives, friends, fellow inmates, prison guards or the press to subject himself to further
interrogation. The Supreme Court has been strict in its enforcement of the Edwards rule.
         Even if we permitted third party initiation, the State — at a minimum — would have to prove
that (1) after invoking his right, the accused himself initiated contact on his own through a third
person, (2) the third person contacted the police after the accused invoked his right, and (3) the
waiver of the previously invoked right did not arise because the police encouraged the third person
to convince the accused to break his silence and confess without counsel. The State has proved none
of these elements in this case. There is no basis in the record before us for concluding (1) that Van
Hook asked his mother to have the police contact him after he invoked his right, (2) that Van Hook’s
mother told the police that Van Hook had changed his mind after invoking his right and now wanted
to talk, or (3) that the claimed waiver did not involve police efforts to get Van Hook’s mother to
convince him to talk to them.
       Detective Davis himself testified that neither Van Hook himself nor any third person on
behalf of Van Hook had asked for renewed police contact:
       Q.     And did you receive any information, either in your phone conversation with
       Detective Moody or upon your arrival in Ft. Lauderdale indicating that Mr. VanHook
       desired to talk to you?
       A.       No.
       Q.      So it’s fair to say that when you arrived in Ft. Lauderdale, all you knew at
       that point was that Mr. Vanhook was in custody, is that correct?
       A.       Correct.
       ....
       Q.     But you knew when you went into that interview room that he had in fact
       requested to speak to an attorney, or indicated he would like to have an attorney
       present before speaking with members of law enforcement, is that correct?
       A.       Yes, I was advised of that earlier by phone.
       Q.     When you left Cincinnati for Ft. Lauderdale, you knew that Mr. VanHook
       had indicated that he did not wish to speak with police officers until after he had
       consulted with an attorney, is that accurate?
       A.      I knew that he did not want to talk to police officers at that time. At the time
       of his arrest.
       Q.       And at 9:35 [P.M.] on that April 1st then you advised him of his rights?
No. 03-4207           Van Hook v. Anderson                                                     Page 24


       A.       Correct.
       Q.     And this is after you advised him that you had a lot to talk about, he indicated
       he had talked with his mother, and that he wished to talk to you at that time?
       A.       Yes, sir.
       Q.     And it’s your testimony today that he didn’t call or he didn’t have anybody
       call you and say to come to the jail when you arrived in Ft. Lauderdale, that he
       wanted to talk with you?
       A.      That’s correct.
(Emphasis added, App. 370-81, 3784, 3785-86.)
        Detective Davis had several telephone and in-person conversations with Van Hook’s mother
while Van Hook was on the lam in Florida. It may be that Detective Davis told Van Hook’s mother
before the police found and arrested Van Hook that she should get Van Hook to turn himself in and
confess his crime. And it may be that when she talked to her son before and after he was arrested,
that she told him that Davis wanted to talk to him and that he should “tell the truth.” But there is
nothing in the record at all to suggest that after invoking his rights Van Hook reinitiated contact with
police through his mother. Detective Davis’ testimony is to the contrary. There is no fact or
reasonable inference from a fact that Van Hook’s mother even talked to the police after Van Hook
invoked his right to counsel.
        The majority opinion appears to claim that all of the Ohio Supreme Court conclusions are
factual findings to which we are obligated to defer under § 2254(d)(8), title 28 (pre-AEDPA). This
rendition of our standard of review does away with the normal rule that the application of a
constitutional rule or standard to the facts is a mixed question of law and fact calling for de novo
review. See, e.g., Brown v. Allen, 344 U.S. 443, 507 (1953) (“Thus, so-called mixed questions or
the application of constitutional principles to the facts as found leave the duty of adjudication with
the federal judge”); Miller v. Fenton, 474 U.S. 104, 115 (1985) (“For several reasons we think it
would be inappropriate to abandon the court’s longstanding position that the ultimate question of
admissibility of a confession merits treatment as a legal inquiry requiring plenary federal review”).
This same standard of review is used in many other areas of constitutional review of state action.
See, e.g., Bose Corp. v. Consumers Union, 466 U.S. 485, 508 n. 27 (1984) (“The simple fact is that
First Amendment questions of ‘constitutional fact’ compel this Court’s de novo review”); Adams
v. Turner, 44 U.S. 590, 600 (Brandeis, J., dissenting); (“Ex facto jus oritur [the law arises out of the
fact]. That ancient rule must prevail in order that we may have a system of living law.”).
        When we look at the record as a whole, including the police records showing contacts
between Cincinnati police and Van Hook’s family, and apply the constitutional rule to the facts, it
is clear that there was no contact between Cincinnati police and Van Hook’s mother or family on
the day of Van Hook’s arrest, or any reinitiation by Van Hook through anyone else.
       Counsel for Van Hook reports in his brief pages 10-11 an “exhaustive examination” of police
records of all contacts with Van Hook’s family during their successful efforts to find him and have
him arrested in Florida:
                An exhaustive examination of the Cincinnati Police Department’s file on
       Robert Van Hook reveals no mention is made in 776 pages of police records, reports,
       and notes (contained in the joint appendix) to any conversation between Van Hook’s
       mother and police between the time Van Hook requested counsel and police
       reinitiated interrogation in violation of Edwards. (Police Records, Apx. Vol. 14-15,
No. 03-4207           Van Hook v. Anderson                                                     Page 25


       pp. 4780-5554).
                The records of the Cincinnati Police Department detail conversations with
       Van Hook’s mother on seven separate occasions: (1) Officer Davis has Detective
       Weber call Van Hook’s mother on 2/26/85 (Id. at Vol. 14, pp. 4897, 5171);
       (2) Officer Davis has Detective Weber call Van Hook’s mother on 3/5/85 (Id. at
       4914); (3) Officer Davis has Michael Ramsey call Van Hook’s mother on 3/5/85
       (Id.); (4) Van Hook’s mother calls Detective Weber on 3/11/85 (Id. at 4919, 5174);
       (5) Officers Hennekes, Davis, and Rowland speak with Van Hook’s mother at her
       house on 3/13/85 (Id. at 4922-24); (6) Officers Hennekes and Davis return to Van
       Hook’s mother’s house and put tracer on her phone on 3/14/85 (Id. at 4928); and
       (7) Officer Hennekes receives a call from Van Hook’s mother on 3/21/85 (Id. at
       4935).
               The Cincinnati police file indicates a subpoena was issued for Van Hook’s
       mother’s phone records 3/7/85 (Id. at 4917). And Van Hook’s mother’s phone
       records are included in the police file as well. (Id. at Vol. 15, pp. 5348-55). The file
       also includes references to phone calls with Van Hook’s step-mother 3/6/85 (Id. at
       Vol. 14, pp. 4930-31). Van Hook’s father 3/7/85 (Id. at 4931), and van Hook’s
       uncles 3/7/85 (Id. at 4916). Yet, conspicuously absent from the 776 page file of the
       Cincinnati Police Department is any mention of a conversation with Van Hook’s
       mother on the day of his arrest.
The majority does not even mention these records, Detective Davis’ testimony or their effect on the
State’s claim that Van Hook reinitiated contact with the police through his mother. The majority’s
treatment of the case does not fall within any bright line rule based on Edwards, nor the more
general Edwards standard that we “should indulge every reasonable presumption against waiver of
fundamental constitutional rights” and that “doubts must be resolved in favor of protecting the
constitutional claim,” and that “it is the State that has the burden of establishing a valid waiver.”
Michigan v. Jackson, supra, 475 U.S. 625, 633 (1986), a case applying the reasoning of Edwards.
The majority refuses to apply this standard or observe the admonition of the Supreme Court in
Michigan v. Mosley, 423 U.S. 96, 110 fn. 2 (1975):
       [T]he reason to keep the lines of communication between the authorities and the
       accused open when the accused has chosen to make his own decisions are not present
       when he indicates instead that he wishes legal advice with respect thereto. The
       authorities may then communicate with him through an attorney. More to the point,
       the accused having expressed his own view that he is not competent to deal with the
       authorities without legal advice, a later decision at the authorities’ insistence to make
       a statement without counsel’s presence may properly be viewed with skepticism.
No. 03-4207           Van Hook v. Anderson                                                    Page 26


                                        _________________
                                            DISSENT
                                        _________________
       BOYCE F. MARTIN, JR., Circuit Judge, dissenting. I join the well-reasoned dissents of
Judges Merritt and Cole. Both properly highlight the fundamental tenet of Edwards v. Arizona: that
once a suspect asserts his right to counsel, he cannot be subject to further interrogation “until
counsel has been made available to him, unless the accused himself initiates further communication,
exchanges, or conversations with the police.” 451 U.S. 477, 484-85 (1981) (emphasis added).
        I fully agree with the majority that when faced with an issue or set of circumstances that the
Supreme Court did not address in its original decision, we may modify, extend, or restrict its ruling.
I disagree with the majority, however, in its position that we may modify a ruling where the
Supreme Court has already provided explicit language to guide us. And Edwards clearly explains
that any re-initiation must be communicated by “the accused” to “the police.”
         To the extent that the majority’s holding could be a defensible interpretation of Edwards, any
arguments in its favor are completely undermined by the fact that its ruling is utterly impractical.
The majority fails to provide a workable rule of uniform application. The test set forth by Judge
Merritt in his dissent provides much more practical guidance for future panels of this Court and
district courts faced with the issue of third party initiation. There is no reason why this test cannot
at least inform future adjudication of cases involving this issue. Judge Cole’s concern for the
distinct probability of a suspect’s communications to third parties becoming “lost in translation”
further underscores the impracticality of today’s decision. The Court’s ruling does not merely
amount to further erosion of Miranda, but the creation of a legal framework that is doomed to breed
uncertainty and confusion.
       For these reasons, I respectfully dissent.